PER CURIAM.
We affirm the trial court’s order declining to exercise jurisdiction over the child based on its determination that California was the appropriate forum for this litigation. See Williams v. Starnes, 522 So.2d 469 (Fla. 2d DCA 1988); Nelson v. Nelson, 433 So.2d 1015 (Fla. 3d DCA 1983); Trujillo v. Trujillo, 378 So.2d 812 (Fla. 3d DCA 1979); §§ 61.1304-1308, Fla.Stat. (1987). Because we conclude that this case involving custody of a child has lingered too long in the Florida courts, we dispense with rehearing.
Affirmed.